DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gebs (Patent No. US 5,293,001).
As to claim 1, Gebs discloses a coaxial cable 10 (fig. 1) including at least a dielectric 20 and an outer conductor 26 sequentially arranged around an outer circumference of an inner conductor, the coaxial cable comprising: 
a metal layer 24, inside the outer conductor, being bonded to the outer conductor by means of an adhesive 28 in such a manner that the metal layer is in contact with a part of the outer conductor.  

Claim(s) 1, 4-5, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visser (Patent No. US 4,694,122).
As to claim 1, Visser discloses a coaxial cable 20 (fig. 1) including at least a dielectric 22 and an outer conductor 32 sequentially arranged around an outer circumference of an inner conductor 24, the coaxial cable comprising: 
a metal layer 30, inside the outer conductor, being bonded to the outer conductor by means of an adhesive 34 in such a manner that the metal layer is in contact with a part of the outer conductor.  
As to claim 4, Visser discloses that a thickness of the metal layer is 1 µm or more and 20 µm or less (col. 3 lines 3-5).  
As to claim 5, Visser discloses that a sheath is arranged around an outermost circumference outside the outer conductor, and an outermost diameter outside the sheath is 1.4 mm or less.  
As to claim 9, Visser discloses that the coaxial cable is formed in such a manner as to have a usable frequency of DC to 110 GHz (col. 2 lines 67-68).  

Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata et al. (JP H06203664A).
As to claim 1, Ogata discloses a coaxial cable (fig. 1) including at least a dielectric 2 and an outer conductor 4 sequentially arranged around an outer circumference of an inner conductor 1, the coaxial cable comprising: 
a metal layer 3, inside the outer conductor, being bonded to the outer conductor by means of an adhesive (¶0005, claim 1, discloses bonding the metal layer to the outer conductor by immersing in a molten tin batch and collectively coating with tin) in such a manner that the metal layer is in contact with a part of the outer conductor (fig. 1).  
As to claim 4, Ogata discloses that a thickness of the metal layer is 1 µm or more and 20 µm or less (¶0005 discloses a copper thickness of 0.006mm).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (JP2015018669A) in view of Gebs (Patent No. US 5,293,001).
As to claim 1, Ko discloses a coaxial cable 100 (fig. 1) including at least a dielectric 102 and an outer conductor 105 sequentially arranged around an outer circumference of an inner conductor 101, the coaxial cable comprising: 
a metal layer 107, inside the outer conductor, being bonded to the outer conductor by means of an adhesive 108.
However, Ko discloses that a metal layer, inside the outer conductor, being bonded to the outer conductor by means of an adhesive in such a manner that the metal layer is in contact with a part of the outer conductor.  
Gebs discloses that a metal layer 24 (fig. 1), inside the outer conductor, being bonded to the outer conductor 26 by means of an adhesive 28 in such a manner that the metal layer is in contact with a part of the outer conductor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the metal layer of Ko be in contact with a part of the outer 
As to claim 2, Ko discloses a coaxial cable 100 (fig. 1) including at least a dielectric 102 and an outer conductor 105 sequentially arranged around an outer circumference of an inner conductor 101, the coaxial cable comprising: 
a tape material 103, inside the outer conductor, being formed of a metal layer 107 and an adhesive 108 integrated into a tape shape, 
wherein the metal layer is bonded to the outer conductor by means of the adhesive 108.
However, Ko does not disclose wherein the metal layer is bonded to the outer conductor by means of the adhesive in such a manner that the metal layer is in contact with a part of the outer conductor.
Gebs discloses wherein the metal layer 24 (fig. 1) is bonded to the outer conductor 26 by means of the adhesive 28 in such a manner that the metal layer is in contact with a part of the outer conductor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the metal layer of Ko be in contact with a part of the outer conductor as similarly taught by Gebs in order to improve electrical and mechanical properties (col. 2 lines 37-49).
	As to claim 3, Ko discloses a coaxial cable 100 (fig. 1) including at least a dielectric 102 and an outer conductor 105 sequentially arranged around an outer circumference of an inner conductor 101, the coaxial cable comprising:
	a tape material 103, inside the outer conductor, being formed of a metal layer 107 and an adhesive 108 integrated into a tape shape,

	the tape material is formed in an order of a resin layer 401 (fig. 4), the metal layer 107, and the adhesive 108, and
	the resin layer is located between the dielectric and the metal layer (figs. 1, 4).
	However, Ko does not disclose that the metal layer is bonded to the outer conductor by means of the adhesive in such a manner that the metal layer is in contact with a part of the outer conductor.
Gebs discloses wherein the metal layer 24 (fig. 1) is bonded to the outer conductor 26 by means of the adhesive 28 in such a manner that the metal layer is in contact with a part of the outer conductor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the metal layer of Ko be in contact with a part of the outer conductor as similarly taught by Gebs in order to improve electrical and mechanical properties (col. 2 lines 37-49).
As to claim 4, Ko discloses that a thickness of the metal layer is 1 µm or more and 20 µm or less (see pg. 3: the metal layer has a thickness of .01µm - 3µm).
As to claim 8, Ko discloses that the outer conductor has a structure in which a conducting material including a plurality of conducting wires is horizontally wound (bottom of pg. 3 – top of pg. 4 discloses the wires 104 are wound).  
 As to claim 11, Ko discloses that a thickness of the metal layer is 1 µm or more and 20 µm or less (see pg. 3: the metal layer has a thickness of .01µm - 3µm).
As to claim 15, Ko discloses that the outer conductor has a structure in which a conducting material including a plurality of conducting wires is horizontally wound (bottom of pg. 3 – top of pg. 4 discloses the wires 104 are wound).  
As to claim 18, Ko discloses that a thickness of the metal layer is 1 µm or more and 20 µm or less (see pg. 3: the metal layer has a thickness of .01µm - 3µm).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (JP2015018669A) and Gebs (Patent No. US 5,293,001) as applied to claim 1 above, and further in view of Rousselet et al. (Pub. No. US 2020/0312486).
As to claim 5, Ko discloses that a sheath 106 is arranged around an outermost circumference outside the outer conductor.
However, Ko does not disclose an outermost diameter outside the sheath is 1.4 mm or less.  
Rousselet discloses a cable with an outer diameter of 1.0mm or less (¶0011).
It would have been an obvious matter of design choice to have the outermost diameter outside the sheath be 1.4mm or less as similarly taught by Rousselet, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (JP2015018669A) and Gebs (Patent No. US 5,293,001) as applied to claim 2 above, and further in view of Vaupotic et al. (Pub. No. US 2006/0054334).
As to claim 7, Ko does not disclose that the tape material is arranged in such a manner as to be longitudinally attached along a wire direction.
Vaupotic discloses a tape material is arranged in such a manner as to be longitudinally attached along a wire direction (figs. 1, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tape material of Ko be longitudinally attached as similarly taught by Vaupotic in order to improve electrical properties (see fig. 5 of Vaupotic).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (JP2015018669A) and Gebs (Patent No. US 5,293,001) as applied to claim 1 above, and further in view of Koeppendoerfer et al. (Pub. No. US 2015/0008011).
As to claim 9, Ko does not disclose that the coaxial cable is formed in such a manner as to have a usable frequency of DC to 110 GHz.
Koeppendoerfer discloses a high frequency coaxial cable for transmitting signals in a range up to approximately 100GHz (¶0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the coaxial cable of Ko have a usable frequency of DC to 110GHz as similarly taught by Koeppendoerfer in order to transmit high frequency signals between devices.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (JP2015018669A) and Gebs (Patent No. US 5,293,001) as applied to claim 2 above, and further in view of Rousselet et al. (Pub. No. US 2020/0312486).
As to claim 12, Ko discloses that a sheath 106 is arranged around an outermost circumference outside the outer conductor.
However, Ko does not disclose an outermost diameter outside the sheath is 1.4 mm or less.  
Rousselet discloses a cable with an outer diameter of 1.0mm or less (¶0011).
It would have been an obvious matter of design choice to have the outermost diameter outside the sheath be 1.4mm or less as similarly taught by Rousselet, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (JP2015018669A) and Gebs (Patent No. US 5,293,001) as applied to claim 3 above, and further in view of Vaupotic et al. (Pub. No. US 2006/0054334).
As to claim 14, Ko does not disclose that the tape material is arranged in such a manner as to be longitudinally attached along a wire direction.
Vaupotic discloses a tape material is arranged in such a manner as to be longitudinally attached along a wire direction (figs. 1, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tape material of Ko be longitudinally attached as similarly taught by Vaupotic in order to improve electrical properties (see fig. 5 of Vaupotic).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (JP2015018669A) and Gebs (Patent No. US 5,293,001) as applied to claim 2 above, and further in view of Koeppendoerfer et al. (Pub. No. US 2015/0008011).
As to claim 16, Ko does not disclose that the coaxial cable is formed in such a manner as to have a usable frequency of DC to 110 GHz.
Koeppendoerfer discloses a high frequency coaxial cable for transmitting signals in a range up to approximately 100GHz (¶0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the coaxial cable of Ko have a usable frequency of DC to 110GHz as similarly taught by Koeppendoerfer in order to transmit high frequency signals between devices.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (JP2015018669A) and Gebs (Patent No. US 5,293,001) as applied to claim 3 above, and further in view of Rousselet et al. (Pub. No. US 2020/0312486).
As to claim 19, Ko discloses that a sheath 106 is arranged around an outermost circumference outside the outer conductor.
However, Ko does not disclose an outermost diameter outside the sheath is 1.4 mm or less.  
Rousselet discloses a cable with an outer diameter of 1.0mm or less (¶0011).
It would have been an obvious matter of design choice to have the outermost diameter outside the sheath be 1.4mm or less as similarly taught by Rousselet, since such a modification would have involved a mere change in the size of a component. A change in size is generally .

Allowable Subject Matter
Claims 6, 10, 13, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein the metal layer is bonded to the outer conductor by means of the adhesive helically provided over an outer circumference surface of the metal layer along a wire direction.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein the coaxial cable is formed in such a manner that amount of change in characteristic impedance before and after 180-degree twisting is 1.0 Ω or less.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 2, a combination of limitations that discloses wherein the metal layer is bonded to the outer conductor by means of the adhesive helically provided over an outer 
Regarding dependent claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 2, a combination of limitations that discloses wherein the coaxial cable is formed in such a manner that amount of change in characteristic impedance before and after 180- degree twisting is 1.0 Ω or less.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 3, a combination of limitations that discloses wherein the metal layer is bonded to the outer conductor by means of the adhesive helically provided over an outer circumference surface of the metal layer along a wire direction.  None of the reference art of record discloses or renders obvious such a combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847